ORDER

PER CURIAM.
Michael Thomas (“defendant”) appeals the judgment following his conviction by a jury of assault of a law enforcement officer in the first degree, in violation of section 565.081 RSMo 2000, and armed criminal action, in violation of section 571.015. The trial court entered judgment on the verdict and sentenced defendant to two concurrent twenty-year terms of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).